Exhibit 10.27

AMENDMENT NUMBER FOURTEEN

to the

MASTER REPURCHASE AGREEMENT (SECURITIES)

dated as of January 31, 2006

among

WACHOVIA INVESTMENT HOLDINGS, LLC,

ECC CAPITAL CORPORATION

ECC INVESTMENT CORP.

and

ECR INVESTMENT CORP.

AMENDMENT NUMBER FOURTEEN (“Amendment Number Fourteen”), dated as of June 14,
2006 (the “Effective Date”), by and among Wachovia Investment Holdings, LLC, as
buyer (the “Buyer”), ECC Capital Corporation (“ECC”), as guarantor and seller
(the “Guarantor”), ECC Investment Corp. (“ECCIC”) and ECR Investment Corp.
(“ECR” and together with ECCIC and ECC, the “Sellers”), to the Master Repurchase
Agreement (Securities), dated as of January 31, 2006, as amended, by and among
the Buyer, the Guarantor and the Sellers (the “Master Repurchase Agreement”).

RECITALS

WHEREAS, the Buyer, the Guarantor and the Sellers have agreed to amend the
Master Repurchase Agreement, pursuant to the term and conditions set forth
herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Master Repurchase Agreement.

SECTION 2. Amendments. Effective as of the Effective Date, the Master Repurchase
Agreement is hereby amended as follows:

(a) The Master Repurchase Agreement is hereby amended by deleting the Section 27
thereof in its entirety and replacing it with the following:

27. TERMINATION

This Agreement shall remain in effect until the earliest of (i) June 16, 2006,
at 12:00 noon New York City time (ii) at Buyer’s option upon the occurrence of
an Event of Default, or (iii) in the event that the parties hereto are unable to
negotiate a Delinquency and Loss Trigger with respect to the initial
Transaction, exercising good faith, by June 16, 2006 at 12:00 noon New York City
time (such date, the “Termination Date”). However, no such termination shall
affect the Sellers’ outstanding obligations to Buyer at the time



--------------------------------------------------------------------------------

of such termination. The Sellers’ obligations to indemnify Buyer pursuant to
this Agreement shall survive the termination hereof.

(b) Section 19(c) of Master Repurchase Agreement is hereby amended by deleting
the words “19(b)” in the second paragraph thereof and replacing them with the
words “19(c)”.

SECTION 3. Payment of the Repurchase Price. Notwithstanding any contrary
provision of the Master Repurchase Agreement, the Repurchase Price shall be paid
by the Seller to the Buyer by wire transfer in immediately available funds no
later than June 16, 2006, at 12:00 noon New York City time.

SECTION 4. Conditions Precedent. This Amendment Number Fourteen shall become
effective on the date on which the Buyer shall have received the following:

(a) this Amendment Number Fourteen, executed and delivered by duly authorized
officers of each Seller, the Guarantor and the Buyer; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 5. Representations. In order to induce the Buyer to execute and deliver
this Amendment Number Fourteen, each Seller and Guarantor hereby represents and
warrants to the Buyer that (i) no Default or Event of Default has occurred prior
to the date hereof and is continuing on the date hereof and (ii) as of the date
hereof, after giving effect to this Amendment Number Fourteen, each Seller and
Guarantor is in full compliance with all of the representations and warranties,
covenants and any other terms and conditions of the Program Documents. In
addition, each Seller and Guarantor hereby represents that no event has occurred
that constitutes or should reasonably be expected to constitute a Material
Adverse Change.

SECTION 6. Governing Law. THIS AMENDMENT NUMBER FOURTEEN SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.

SECTION 7. Counterparts. This Amendment Number Fourteen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument. Facsimile signatures shall have the same binding effect as
original signatures.

SECTION 8. Limited Effect. Except as amended hereby, the Master Repurchase
Agreement and the other Program Documents shall continue in full force and
effect in accordance with their respective terms. Reference to this Amendment
Number Fourteen need not be made in the Master Repurchase Agreement, any other
Program Document or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to, or with respect to, the Master Repurchase Agreement or any other
Program Document, any reference in any of such items to the Master Repurchase
Agreement or any other Program Document, as applicable, being sufficient to
refer to the Master Repurchase Agreement or such other Program Document, as
applicable, as amended hereby.

 

2



--------------------------------------------------------------------------------

SECTION 9. Expenses. Sellers shall promptly reimburse Buyer for all
out-of-pocket costs and expenses of Buyer in connection with the preparation,
execution and delivery of this Amendment Number Fourteen (including, without
limitation, the fees and expenses of counsel for Buyer).

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Seller, the Guarantor and the Buyer have caused this
Amendment Number Fourteen to be executed and delivered by their duly authorized
officers as of the day and year first above written.

 

ECC CAPITAL CORPORATION,
as Guarantor and a Seller By:  

/s/ Troy Gotschall

Name:

 

Troy Gotschall

Title:

 

EVP and CPO

ECR INVESTMENT CORP., as a Seller By:  

/s/ Troy Gotschall

Name:

 

Troy Gotschall

Title:

 

EVP & CPO

ECC INVESTMENT CORP., as a Seller By:  

/s/ Troy Gotschall

Name:

 

Troy Gotschall

Title:

 

EVP & CPO

WACHOVIA INVESTMENT HOLDINGS, LLC,

as Buyer and Agent, as applicable

By:  

/s/ Robert J. Perret

Name:

 

Robert J. Perret

Title:

 

Director